Exhibit 10.2

XERIUM TECHNOLOGIES, INC.
TIME-BASED RESTRICTED STOCK UNITS AGREEMENT
(Employment Inducement Award)
Dated as of August 15, 2012
THIS RESTRICTED STOCK UNITS AGREEMENT is made by and between Xerium
Technologies, Inc. (the “Company”) and Harold C. Bevis (the “Employee”).
WHEREAS, the Employee has entered into an employment agreement, executed and
effective as of the date hereof, by and between the Employee and the Company
(the “Employment Agreement”); and
WHEREAS, in accordance with the terms of the Employment Agreement, the Committee
desires to make an award of restricted stock units to the Employee as an
“employment inducement award” (within the meaning of Rule 303A.08 of the New
York Stock Exchange Listed Company Manual).
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties agree as
follows:
1.
The Restricted Stock Units Award. In accordance with the employment inducement
award exception to the shareholder approval requirements of the New York Stock
Exchange (the “NYSE”) set forth in Rule 303A.00 of the New York Stock Exchange
Listed Company Manual, the Company hereby grants to the Employee 204,208
restricted stock units (the “Units”). It is understood that the grant of such
Units is not made pursuant to the Company’s 2010 Equity Incentive Plan (the
“Plan”) or any other equity-based incentive plan of the Company or its
Affiliates; provided, however, that, unless inconsistent with the express terms
of this Agreement, this Agreement shall be construed, and the Units shall be
administered, consistent with the provisions of the Plan, the terms of which are
herein incorporated by reference. An Award shall be paid hereunder, only to the
extent that such Award is Vested, as provided in this Agreement. The Employee’s
rights to the Units are subject to the restrictions described in this Agreement
and the Plan in addition to such other restrictions, if any, as may be imposed
by law.

2.
Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in the Agreement shall have the same
meaning as in the Plan, including without limitation the following terms:
“Affiliate”; “Committee”; and “Covered Transaction”.

(a)
“Agreement” means this Restricted Stock Units Agreement by and between the
Company and the Employee.

(b)
“Award” means the grant of Units in accordance with this Agreement.

(c)
“Cause” has the meaning ascribed to it in the Employment Agreement (as in effect
on the date hereof).






1

--------------------------------------------------------------------------------



(d)
“Change of Control” has the meaning ascribed to it in the Employment Agreement
(as in effect on the date hereof).

(e)
“Change of Control Termination” means a termination of the Employee’s employment
with the Company or a member of the Company Group that occurs within three
(3) months prior to or two (2) years following a Change of Control as a result
of (x) termination by a member of the Company Group without Cause or (y) a Good
Reason Termination.

(f)
“Common Stock” means the common stock of the Company, $0.001 par value.

(g)
“Company Group” means the Company together with its Affiliates.

(h)
“Fair Market Value” means, on the applicable date, or if the applicable date is
not a date on which the NYSE is open the next preceding date on which the NYSE
was open, the last sale price with respect to such Common Stock reported on the
NYSE or, if on any such date such Common Stock is not quoted by NYSE, the
average of the closing bid and asked prices with respect to such Common Stock,
as furnished by a professional market maker making a market in such Common Stock
selected by the Committee in good faith; or, if no such market maker is
available, the fair market value of such Common Stock as of such day as
determined in good faith by the Committee.

(i)
“Good Reason Termination” shall mean a termination of employment by the Employee
with “Good Reason,” as such term is defined in the Employment Agreement (as in
effect on the date hereof), where the Employee provides notice of the Good
Reason event within 90 days of its occurrence and provides the Company at least
30 days to cure such matter.

(j)
“Grant Date” means August 15, 2012.

(k)
“Payment Date” means, as to Vested Units, within 30 days of the date on which
the Units become Vested, provided that such Payment Date shall be immediately
preceding the Change of Control transaction with respect to Units that become
Vested in connection with a Change of Control.

(l)
“Pro Rata Portion” shall mean the product of (x) a fraction, the numerator of
which is, as of the time of measurement, the number of months (rounded down to
the nearest whole number) occurring since the most recently occurring Vesting
Date (or the Grant Date if a Vesting Date has not yet occurred) and the
denominator of which is 12 and (y) (i) if the time of measurement is prior to
the first Vesting Date, 33.33% of the Units not previously Vested; (ii) if the
time of measurement is between the first and second Vesting Dates, 50% of the
Units not previously Vested; or (iii) if the time of measurement is between the
second and third Vesting Dates, 100% of the Units not previously Vested.

(m)
“Unit” means a notional unit which is equivalent to a single share of Common
Stock on the Grant Date, subject to Section 8(a).






2

--------------------------------------------------------------------------------



(n)
“Vested” means that portion of the Award to which the Employee has a
nonforfeitable right.

(o)
“Vesting Dates” means the dates set forth in Section 3 of this Agreement.

3.
Vesting. Subject to Sections 5 and 6 below, the Award shall become Vested based
on the following schedule: 

Vesting Date
 
Percentage of Units (including any Units then
credited to the Employee pursuant to Section 7)
Vested on Vesting Date
August 15, 2014
 
33.33%
August 15, 2015
 
33.33%
August 15, 2016
 
33.34%

 
4.
Payment of Award. Subject to Section 8(d) below, on the Payment Date, the
Company shall issue to the Employee that number of shares of Common Stock as
equals that number of Units which have become Vested.



5.
Change of Control. In the event of a Change of Control, all outstanding Units
shall become fully Vested immediately prior to the closing of the Change of
Control.

6.
Termination of Employment.

(a)
Resignation or Termination by the Company. If the Employee ceases to be employed
by the Company Group prior to a Vesting Date as a result of resignation,
dismissal or any other reason, then the portion of the Award that has not
previously Vested shall be forfeited automatically; provided that (i) in the
event of a termination by a member of the Company Group without Cause or a Good
Reason Termination, a portion of the Award equal to the Pro Rata Portion as of
the time of termination shall Vest immediately prior to such termination and
(ii) in the event that the Employee’s employment termination is a Change of
Control Termination, then the entire portion of the Award (or any substitute
award) that is then not Vested shall become Vested on the date of termination.

(b)
Meaning of termination of employment. If the Company or a member of the Company
Group provides Employee a written notice of termination of employment but the
termination of employment is not effective for a period of more than thirty
(30) days due to applicable law or contractual arrangements between a member of
the Company Group and the Employee, for the purposes of this Award, including
without limitation Section 6(a) hereof, the Employee’s employment shall be
deemed terminated and the Employee shall be deemed ceased to be employed by the
Company Group on the date that is thirty (30) days from the date of such notice
instead of the actual date of termination.

 
7.
Dividends. On each date on which dividends are paid by the Company, the Employee
shall be credited with that number of additional Units (including fractional
Units) as is






3

--------------------------------------------------------------------------------



equal to the amount of the dividend that would have been paid on the Units then
credited to the Employee under this Agreement (which shall not include any
Vested Units following the Payment Date in respect of such Vested Units) had
they been held in Common Stock on such date divided by the Fair Market Value of
a share of Common Stock on such date.
8.
Miscellaneous.

(a)
Adjustments Based on Certain Changes in the Common Stock. In the event of any
stock split, reverse stock split, stock dividend, recapitalization or similar
change affecting the Common Stock, the Award shall be equitably adjusted.

(b)
No Voting Rights. The Award shall not be interpreted to bestow upon the Employee
any equity interest or ownership in the Company or any Affiliate prior to the
applicable Payment Date, and then only with respect to the shares of Common
Stock issued on such Payment Date.

(c)
No Assignment. No right or benefit or payment under the Award shall be subject
to assignment or other transfer nor shall it be liable or subject in any manner
to attachment, garnishment or execution.

(d)
Withholding. The Employee is responsible for payment of any taxes required by
law to be withheld by the Company with respect to an Award. To facilitate that
payment, the Company will, to the extent permitted by law, retain from the
number of shares of Common Stock issued to the Employee on the Payment Date that
number of shares necessary for payment of the minimum tax withholding amount,
valued at their Fair Market Value on the business day most immediately preceding
the date of retention. To the extent the Company’s withholding obligation cannot
be satisfied by means of share withholding, the Company may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
due to the Employee.

(e)
Employment Rights. This Agreement shall not create any right of the Employee to
continued employment with the Company or its Affiliates or limit the right of
Company or its Affiliates to terminate the Employee’s employment at any time and
shall not create any right of the Employee to employment with the Company or any
of its Affiliates. Except to the extent required by applicable law that cannot
be waived, the loss of the Award shall not constitute an element of damages in
the event of termination of the Employee’s employment even if the termination is
determined to be in violation of an obligation of the Company or its Affiliates
to the Employee by contract or otherwise.

(f)
Unfunded Status. The obligations of the Company hereunder shall be contractual
only. The Employee shall rely solely on the unsecured promise of the Company and
nothing herein shall be construed to give the Employee or any other person or
persons any right, title, interest or claim in or to any specific asset, fund,
reserve, account or property of any kind whatsoever owned by the Company or any
Affiliate.






4

--------------------------------------------------------------------------------



(g)
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.

(h)
Governing Law. This Agreement and all actions arising in whole or in part under
or in connection herewith, will be governed by and construed in accordance with
the domestic substantive laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

(i)
409A. The Award shall be construed and administered consistent with the intent
that it be at all times in compliance with, or exempt from, the requirements of
Section 409A of the Internal Revenue Code and the regulations thereunder.

(j)
Amendment. This Agreement may be amended only by mutual written agreement of the
parties.

 
 
[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]





5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock Units
Agreement as of the date first written above.




XERIUM TECHNOLOGIES, INC.






By: /s/ James F. Wilson            
Name: James F. Wilson            
Title: Chairman of the Board            


                            
EMPLOYEE




By: /s/ Harold C. Bevis            
Harold C. Bevis





6